 Case 2:20-ap-01103-BB      Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20         Desc
                            Main Document     Page 1 of 15

     NUSSBAUM APC
1    Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
2    Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
3    Agoura Hills, California 91301
     Tel. (818) 660-1919 | Fax. (818) 864-3241
4
     Attorneys for Plaintiff Gwendolyn Nolan
5

6

7

8                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
9                               LOS ANGELES DIVISION
10

11   IN RE:                                              Case No.: 2:20-bk-10401-BB
12                                                       Adv . Case. No: 2:20-ap-01103-BB
     WILLIAM K. SPENCER,
13                                             AMENDED NOTICE OF MOTION
                                 Debtor.       AND MOTION TO COMPEL
14
     _________________________________________ DEFENDANT WILLIAM K.
15                                             SPENCER’S INITIAL
     GWENDOLYN NOLAN,                          DISCLOSURES PURSUANT TO
16                                             FED. RULE CIV. PROC., RULE 26;
17                    Plaintiff,               REQUEST FOR MONETARY
                                               SANCTIONS IN THE AMOUNT
18   vs.                                       OF $1,365.00 AGAINST
                                               DEFENDANT WILLIAM K.
19                                             SPENCER
20   WILLIAM K. SPENCER,
                                               Date: February 23, 2021
21                    Defendant                Time: 2:00 p.m.
                                               Courtroom: 1539
22

23
                NOTICE OF MOTION TO COMPEL INITIAL DISCLOSURES
24          Please take notice that on February 23, 2021 at 2:00 pm in courtroom 1539 at that
25   Edward R. Roybal Courthouse, located at 255 E. Temple St., Los Angeles, CA 90012,
26   Pursuant to Fed. R. Civ. P. 37(a)(1), Plaintiff respectfully moves this Court for an Order
27   compelling Defendants to provide complete initial disclosures consistent with Fed. R.
28   Civ. P. 26(a)(1).                           -1-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB       Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20           Desc
                             Main Document     Page 2 of 15


1           Furthermore, Plaintiff respectfully moves this Court for an Order imposing monetary
2    sanctions in the amount of $1,365.00 against Defendant due to Defendant’s failure to
3    provide his complete initial disclosures as called for in Federal Rule of Civil Procedure,
4    Rule 26 (a)(3)(A).
5           Moreover, Plaintiff respectfully moves this Court for equitable sanctions precluding
6    Defendant from offering any evidence or witnesses Defendant intended to introduce or
7    offer at the time of trial due to Defendant’s failure to provide his initial disclosures,
8    pursuant to Federal Rule of Civil Procedure, Rule 37(c)(1).
9           This Motion is based on this Notice, Plaintiff’s Memorandum of Points and
10   Authorities in support thereof; the accompanying declaration of Richard J. Uss filed
11   concurrently with this motion; and on other oral or written argument that may be offered by
12   the parties at or before any hearing on this motion.
13          A proposed order is attached hereto.
14
     Dated: January 27, 2021                                 Respectfully submitted,
15

16

17
                                                             _________________________
18                                                       By: Richard J. Uss
                                                             Nussbaum APC
19
                                                             27489 Agoura Road, Ste. 102
20                                                           Agoura Hills, California 91301
                                                             Attorneys for Plaintiff
21

22

23

24

25

26

27

28
                                                   -2-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB      Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20         Desc
                            Main Document     Page 3 of 15

     NUSSBAUM APC
1    Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
2    Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
3    Agoura Hills, California 91301
     Tel. (818) 660-1919 | Fax. (818) 864-3241
4
     Attorneys for Plaintiff Gwendolyn Nolan
5

6

7

8                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
9                               LOS ANGELES DIVISION
10

11   IN RE:                                              Case No.: 2:20-bk-10401-BB
12                                                       Adv. Case. No: 2:20-ap-01103-BB
     WILLIAM K. SPENCER,
13                                             MEMORANDUM OF POINTS AND
                                 Debtor.       AUTHORITIES IN SUPPORT OF
14
     _________________________________________ MOTION TO COMPEL
15                                             PLAINTIFF WILLIAM K.
     GWENDOLYN NOLAN,                          SPENCER’S INITIAL
16                                             DISCLOSURES
17                    Plaintiff,
                                               Date: February 23, 2021
18   vs.                                       Time: 2:00 p.m.
                                               Courtroom: 1539
19
20   WILLIAM K. SPENCER,

21                       Defendant
22
                       MEMORANDUM IN SUPPORT OF
23    PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S INITIAL DISCLOSURES
24
           Fed. R. Civ. P. 26(a)(1) and Federal Rules of Bankruptcy Procedure, Rule 7026
25
     required Defendants to disclose the individuals, documents, and information that Defendant
26
     “may use” to support his defenses no later than ten (10) days of the parties’ Rule 26
27
     Conference, that of which occurred by and between the parties on or about June 12, 2020.
28
                                                 -3-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB        Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20          Desc
                              Main Document     Page 4 of 15


1           Defendant has failed to provide Plaintiff with any disclosures as mandated by Fed.
2    R. Civ. P. 26(a)(1), and despite Plaintiff’s attempts to meet and confer with Defendant, in
3    both writing and telephonically, Defendant has ignored its requirements to comply with the
4    requirements of Rule 26, necessitating this Motion to Compel.
5           In light of the expedited scheduling of this case, Plaintiff respectfully requests that
6    the Court order Defendant to respond to this Motion (preferably by electronic service), if at
7    all, by no later than Monday, February 1, 2021, with Plaintiff’s Reply due on Friday,
8    February 5, 2021.
9                                           BACKGROUND
10          Plaintiff served her initial disclosures on June 9, 2020. Despite Defendant’s deadline
11   to serve his initial disclosures no later than June 22, 2020, Defendant has refused, and
12   continues to refuse, to serve his initial disclosures as required.
13          During the parties’ telephonic conferences to meet and confer regarding the status of
14   this matter, including discovery and the upcoming status conference on or about June 9,
15   2020, Plaintiff inquired into Defendant’s expected Rule 26 disclosures.            Defendant
16   intimated that such disclosures would be provided as required.
17          Despite not having received Defendant’s requisite Rule 26 disclosures as required
18   and promised previously, and identified by this Court at the October 6, 2020 status
19   conference, on January 14, 2021, Plaintiff directed an email correspondence to Defendant
20   inquiring into the status of Defendant’s Rule 26 disclosures. See, Exhibit A. No response
21   was received.
22          On January 19, 2021, in a last ditch attempt to avoid having to bring this matter to
23   this Court’s attention, Plaintiff directed a subsequent email to Defendant inquiring into
24   when Plaintiff would be in receipt of Defendant’s mandatory Rule 26 disclosures. See,
25   Exhibit B.
26          As a result of Plaintiff’s email, Defendant contacted Plaintiff and, with Defendant
27   feigning ignorance, claimed that the attorney that has been assisting Defendant is
28   “unavailable” and without the assistance of this currently unknown counsel, Defendant
                                                    -4-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB        Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20         Desc
                              Main Document     Page 5 of 15


1    would be unable to put together his Rule 26 disclosures without Plaintiff’s helping
2    Defendant do so. Defendant informed Plaintiff that Defendant would, nevertheless, look
3    into getting Plaintiff the necessary initial disclosures no later than the date Plaintiff
4    identified in Plaintiff’s latest email correspondence.
5           Defendant’s Rule 26 disclosures were never received.         Instead of the Rule 26
6    disclosures, Plaintiff received what appeared to be a recycling of a previously-provided
7    joint status report, generated by Plaintiff, which included numerous notations of the
8    encircled word “same”. The document received was not Defendant’s Rule 26 disclosures.
9    lining out of what amounted to outdated information. See, Exhibit C.
10          In response to Defendant’s email, on January 26, 2021, Plaintiff notified Defendant
11   that the document received was not Defendant’s Rule 26 disclosure and that the Rule 26
12   disclosures were necessary. See, Exhibit D. No response has been received.
13          To date, Defendant has yet to provide his Rule 26 disclosures, necessitating this
14   instant Motion.
15                                           ARGUMENT
16   I.     Legal Standard
17          Pursuant to Fed. R. Civ. P. 37(a)(3)(A), if a party “fails to make a disclosure
18   required by Rule 26(a), any other party may move to compel disclosure and for appropriate
19   sanctions.” Before such a motion is made, the moving party must “in good faith” confer or
20   attempt to confer with the party that has failed to make the disclosure in an effort to avoid
21   court involvement. See Fed. R. Civ. P. 37(a)(1).
22          Fed. R. Civ. P. 26(a)(1) requires that a party “must, without awaiting a discovery
23   request,” identify “each individual likely to have discoverable information—along with the
24   subjects of that information—that the disclosing party may use to support its claims or
25   defenses” and provide a copy or description of “all documents, electronically stored
26   information, and tangible things that the disclosing party has in its possession, custody, or
27   control and may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i), (ii).
28   Initial disclosures are to be made based on the information “then reasonably available” to
                                                   -5-
          NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
           DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
           SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB        Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20            Desc
                              Main Document     Page 6 of 15


1    the party, and a party is not excused from this obligation simply because “it has not fully
2    investigated the case.” Id. 26(a)(1)(E). The purpose of initial disclosures is for parties to
3    provide “basic information that is needed […] to prepare for trial or make an informed
4    decision about settlement.” Id. 26(a)(1), advisory committee’s note (1993 Amendment §
5    (a)).
6            Where “a party fails to make a disclosure required by Rule 26(a),” any other party
7    “may move to compel disclosure and for appropriate sanctions.” Fed. R. Civ. P.
8    37(a)(3)(A). “[T]he party or person resisting discovery, not the party moving to compel
9    discovery, bears the burden of persuasion.” Kinetic Concepts, Inc. v. ConvaTec Inc., 268
10   F.R.D. 226, 243 (M.D.N.C. 2010) (collecting cases).
11           District courts in this Circuit routinely grant motions to compel where a party fails to
12   provide the disclosures required under Rule 26. See, e.g., Pledger v. UHS-Pruitt Corp.,
13   2013 WL 5603259, at *2 (E.D.N.C. Oct. 11, 2013) (compelling initial disclosures where
14   none were provided); Companion Prop. & Cas. Ins. Co. v. U.S. Bank Nat’l Ass’n., 2016
15   WL 3452734, at *2 (D.S.C. June 24, 2016) (holding promise of future supplementation
16   insufficient and compelling initial disclosure of damages computations based on currently
17   known information).
18           A.     Plaintiff Has Been Prejudiced by Defendant’s Failure To Timely Disclose
19                  Pursuant To Rule 26(a).
20           Defendant’s apparent refusal to serve complete and accurate initial disclosures
21   prejudices Plaintiff’s ability to litigate this case. While discovery has already closed as of
22   September 30, 2020, arguably Defendant has all of the information at its disposal that it
23   intends to use at the time of trial. As such, Plaintiff is entitled to that information in
24   Defendant’s possession. In other words, Defendant has apparently unilaterally decided to
25   withhold his evidence from Plaintiff until the time of trial, to then spring it on Plaintiff, to
26   Plaintiff’s prejudice. Defendant’s obfuscation materially impairs Plaintiff’s ability to
27   prepare for trial, and in part acted as a means to forestall Plaintiff’s conduction of
28   discovery. See Winston v. Land Transp., LLC, 2007 WL 2471063, at *2 (E.D. Va. Aug. 27,
                                                    -6-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB        Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20            Desc
                              Main Document     Page 7 of 15


1    2007) (“It is beyond question that the disclosures required by Rule 26 are the basis for the
2    framing of further discovery requests by the adverse party.”).
3           Moreover, despite Defendant having rudimentarily identified certain evidence and
4    witnesses in its Joint Statement (See, ECF NO. 5) Plaintiff cannot adequately prepare for
5    trial if Defendant continues with this particular game of hide the ball, requiring that
6    Plaintiff essentially shoot at a moving target.
7           "Initial disclosures should provide the parties 'with information essential to the
8    proper litigation of all relevant facts, to eliminat[e] surprise, and to promot[e] settlement.'"
9    Sender v. Mann, 225 F.R.D. 645, 650 (D. Colo. 2004) (quoting Windom v. FM Industries,
10   Inc., 2003 WL 21939033 (D. Neb. 2003)).
11                 In short, the Rule 26(a)(1) disclosure requirements should "be
12                 applied with common sense in light of the principles of Rule 1,
13                 keeping in mind the salutary purposes that the rule is intended
14                 to   accomplish.    The    litigants   should   not   indulge    in
15                 gamesmanship with respect to the disclosure obligations." See
16                 Advisory Committee Notes to 1993 Amendments to Fed. R.
17                 Civ. P. 26(a). See also Fitz, Inc. v. Ralph Wilson Plastics Co.,
18                 174 F.R.D. 587, 589 (D.N.J. 1997) (Rule 26 disclosure
19                 requirement should be applied with common sense). Counsel
20                 who make the mistake of treating Rule 26(a)(1) disclosures as a
21                 technical formality, rather than as an efficient start to relevant
22                 discovery, do their clients no service and necessarily risk the
23                 imposition of sanctions.
24   Sender v. Mann, 225 F.R.D. at 650.
25          Indeed, it appears from Defendant’s claimed inability to comply without the
26   assistance of Defendant’s undisclosed counsel is merely pretextual and Defendant’s
27   providing Plaintiff with a document Defendant had previously produced, which has no
28
                                                   -7-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB         Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20           Desc
                               Main Document     Page 8 of 15


1    bearing upon Rule 26 no intention of complying with the requirement to provide those
2    disclosures as required by Rule 26(a)(1).
3    II.      THE IMPOSITION OF MONETARY AND EQUITABLE SANCTIONS ARE
4             WARRANTED DUE TO DEFENDANT’S FAILURE TO COMPLY WITH
5             RULE 26(a)(1)
6             A.     Monetary Sanctions Should Be Imposed Against Defendant
7             Fed. R. Civ. P. 37 provides that:
8             (3)    Specific Motions.
9             (A)    To Compel Disclosure. If a party fails to make a disclosure required by Rule
10   26(a),
11                   any other party may move to compel disclosure and for appropriate sanctions.
12   Fed. R. Civ. P. 37(a)(3)(A)
13            Rule 37(a) of the Federal Rules of Civil Procedure mandates an award of reasonable
14   expenses, including attorney's fees, to the prevailing party on a motion to compel
15   discovery. Plaintiff seeks sanctions in the amount of $1,365.00 due to having to bring this
16   Motion. (Uss Decl., ¶¶ 11-14). An updated amount will be provided in Plaintiff’s Reply,
17   and then at the hearing, if appropriate.
18            B.     Equitable Sanctions are Appropriate
19            Under Rule 37(c)(1), “[i]f a party fails to provide information or identify a witness
20   as required by Rule 26(a) or (e), the party is not allowed to use that information or witness
21   to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
22   substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Here, there is nothing that
23   can be advanced by Defendant that Defendant’s refusal to produce his disclosures has
24   “substantially justified.”
25            "Substantial justification" has been defined as:
26                   justification to a degree that could satisfy a reasonable person
27                   that parties could differ as to whether the party was required to
28                   comply with the disclosure request. The proponent's position
                                                    -8-
           NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
            DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
            SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB         Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20           Desc
                               Main Document     Page 9 of 15


1                    must have a reasonable basis in law and fact. The test is
2                    satisfied if there exists a genuine dispute concerning
3                    compliance.
4    Fitz.Inc. v. Ralph Wilson Plastics Co., 174 F.R.D. 587, 591 (D.NJ. 1997)
5             Defendant was, and has been, notified on a number of occasions by Plaintiff and this
6    Court concerning his need to provide his Rule 26 disclosures as required. Plaintiff has
7    made her disclosures to Defendant. Viewed in any light, Defendant’s refusal to comply is
8    unwarranted and justifies the imposition of the appropriate equitable sanctions at the time
9    of trial. See, Fed. R. Civ. P. 37(c)(1).
10   III.     REQUEST FOR EXPEDITED BRIEFING
11            In light of the Court’s current scheduling in this matter, in that there is presently a
12   Pretrial Status Conference set for February 23, 2020 (See, ECF No. 18), it is imperative that
13   Defendant provide its complete initial disclosures in advance of that date. Defendant’s
14   initial deadline to do so has long since passed and, under a standard briefing schedule, this
15   Motion would likely not be decided until after the upcoming Pretrial Status Conference.
16   Moreover, the matters to be determined in this Motion, Defendant calcitrant position
17   towards that which he is statutorily mandated to do, is rudimentary and straightforward. As
18   such, Plaintiff respectfully requests that Defendant be required to oppose this Motion, if at
19   all, by February 2, 2021, electronically. Plaintiff’s Reply, if any, would be due on February
20   5, 2021.
21   ///
22   ///
23   ///
24

25

26

27

28
                                                    -9-
            NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
             DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
             SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB       Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20         Desc
                             Main Document    Page 10 of 15


1    IV.     CONCLUSION
2            Based upon the foregoing, Plaintiff respectfully requests that this Court issue an
3    Order compelling Defendant to provide his initial disclosures and that sanctions be awarded
4    in the manner set forth herein.
5    Dated: January 27, 2021                               NUSSBAUM APC
6

7
                                                           __________________________
8
                                                           Richard J. Uss
9                                                          Attorneys for Plaintiff Gwendolyn
                                                           Nolan
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                -10-
           NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
            DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
            SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB        Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20         Desc
                              Main Document    Page 11 of 15

     NUSSBAUM APC
1    Lane M. Nussbaum, SBN 264200
     Wayne M. Abb, SBN 91625
2    Richard J. Uss SBN 273871
     27489 Agoura Road, Ste. 102
3    Agoura Hills, California 91301
     Tel. (818) 660-1919 | Fax. (818) 864-3241
4
     Attorneys for Plaintiff Gwendolyn Nolan
5

6

7

8                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
9                                 LOS ANGELES DIVISION
10

11   IN RE:                                                Case No.: 2:20-bk-10401-BB
12                                                         Adv . Case. No: 2:20-ap-01103-BB
     WILLIAM K. SPENCER,
13                                             DECLARATION OF RICHARD J.
                                 Debtor.       USS IN SUPPORT OF MOTION
14
     _________________________________________ COMPEL DEFENDANT WILLIAM
15                                             K. SPENCER’S INITIAL
     GWENDOLYN NOLAN,                          DISCLOSURES
16
                           Plaintiff,                      Date: February 23, 2021
17
                                                           Time: 2:00 p.m.
18   vs.                                                   Courtroom: 1539
19
20   WILLIAM K. SPENCER,

21                         Defendant
22
           I, Richard J. Uss, declare as follows:
23
             1.     I am an attorney at law duly licensed and admitted to practice before the
24
     United States District Court, Eastern District of California, and am an associate at
25
     Nussbaum APC, attorneys of record for Plaintiff, Gwendolyn Nolan (“Plaintiff”), in this
26
     action. I have reviewed the entirety of the file contained in, and maintained by our firm for
27

28
                                                    -11-
           NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
            DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
            SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB       Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20          Desc
                             Main Document    Page 12 of 15


1    this matter and have personal knowledge of the following facts, and if called as a witness, I
2    could and would testify competently thereto.
3           2.     As of the date I signed this Declaration, my office has no record of having
4    received Defendant’s Initial Disclosures.
5           3.     On June 9, 2020, my office prepared and provided Plaintiff’s initial
6    disclosures to Defendant pursuant to Federal Rules of Civil Procedure 26.
7           4.     On June 12, 2020, my office and Defendant met and conferred regarding the
8    Federal Rules of Civil Procedure 26 disclosures as well as those disclosures necessary for
9    the upcoming status conference that was scheduled for June 30, 2020.
10          5.     Defendant failed to serve his initial disclosures within 10 days of the date of
11   that telephonic conference my office had with Defendant.
12          6.     On January 14, 2021, I directed an email to Defendant concerning the lack of
13   receipt of Defendant’s initial disclosures, notifying Defendant that Defendant’s initial
14   disclosures had not been received to date. A true and correct copy of my January 14, 2021
15   email to Defendant is attached hereto as Exhibit A and is incorporated herein by this
16   reference.
17          7.     On January 19, 2021, in an attempt to stave off having to burden this Court, I
18   again directed an email to Defendant concerning his duty to provide Plaintiff with his
19   disclosures, and that if they were not received, Plaintiff would need to proceed with a
20   motion to compel and seek sanctions as a result. A true and correct copy of my January 19,
21   2021 email to Defendant is attached hereto as Exhibit B and is incorporated herein by this
22   reference.
23          8.     As a result of my email, Defendant contacted me and, feigning ignorance,
24   claimed that the attorney that has been assisting Defendant is “unavailable” and without the
25   assistance of this currently unknown counsel, Defendant would be unable to put together
26   his Rule 26 disclosures unless I assisted Defendant with doing so. At most, all I could do
27   was direct Defendant to Rule 26 itself, and advised Defendant that I could not help
28   Defendant in his preparation of the disclosures.
                                                 -12-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB        Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20           Desc
                              Main Document    Page 13 of 15


1           8.     Defendant informed me that he would, nevertheless, look into getting me the
2    necessary initial disclosures no later than either January 25, 2021 or January 26, 2021, the
3    latter date being that which was identified in my last email correspondence to Defendant.
4           9.     On January 24, 2021, Defendant sent an email with a previous joint status
5    report generated by Plaintiff as an attachment, which included numerous notations of the
6    encircled word “same”. The document received was not Defendant’s Rule 26 disclosures.
7    A true and correct copy of the status report received and transmitting email are collectively
8    attached hereto as Exhibit C and are incorporated herein by this reference.
9           10.    In response to Defendant’s email, on January 26, 2021, I notified Defendant
10   that the document received was not Defendant’s Rule 26 disclosure and that the Rule 26
11   disclosures were necessary. A true and correct copy of my email to Defendant is attached
12   hereto as Exhibit D and is incorporated herein by this reference. No response has been
13   received to my email.
14          11.    Based upon the upcoming trial dates, I respectfully request that this instant
15   Motion be heard in an expedited manner, and that Defendant be required to oppose this
16   Motion, if at all, by February 2, 2021, electronically. Plaintiff’s Reply, if any, would be due
17   on February 5, 2021.
18          11.    I am an associate at Nussbaum APC, located in Agoura Hills, California. I
19   have been a member of the Bar for the State of California for over 10 years and I have filed
20   and successfully prosecuted and defended countless cases during that time.
21          12.    The hourly rate that my office bills my attorney time for is $350.00 per hour,
22   billed in 1/10th increments of an hour (6 minutes). This rate is equal to, and in many
23   instances, well below the prevailing rate for attorneys with my level of experience in the
24   Central District of California.
25          13.    I have spent 2.4 hours reviewing this file, preparing this instant Motion and
26   supporting declaration. I anticipate that Plaintiff will incur an additional 1.5 hours
27   analyzing any Opposition, preparing a Reply memorandum, and appearing at the hearing on
28
                                                  -13-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
 Case 2:20-ap-01103-BB         Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20          Desc
                               Main Document    Page 14 of 15


1    this Motion. As a result, the total anticipated fees Plaintiff incurred in bringing this Motion
2    is $1,365.00.
3           14.      Based on the foregoing, I respectfully request that this Court award monetary
4    sanctions in the amount of $1,365.00 against Defendant William K. Spencer due to
5    Defendant’s failure to provide Defendant’s initial disclosures in this matter.
6           I declare under the penalty of perjury under the laws of the State of California that
7    the foregoing is true and correct.
8           Executed this 27th day of January, 2021 in Agoura Hills, California.
9

10
                                                              _____________________
11
                                                              Richard J. Uss
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  -14-
         NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
          DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
          SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
        Case 2:20-ap-01103-BB                      Doc 22 Filed 01/27/21 Entered 01/27/21 12:32:20                                     Desc
                                                   Main Document    Page 15 of 15



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27489 Agoura Rd., Ste. 102, Agoura Hills, CA 91301

A true and correct copy of the foregoing document entitled (specify): __________________________________________
AMENDED __   NO T_
               __ ICE
                   ___O
                      __F__
                          MO TI_
                            ___ O__
                                  N _A__
                                       ND  MOTIO_N
                                         _______ T__
                                                  _O
                                                   CO
                                                   __ P_E__
                                                    ___  RL___
                                                            DE_F_EN_DA
                                                                 __     NT
                                                                      ___   W_IL
                                                                          ___  _L_I_AM K.__
                                                                                    ____  S_
                                                                                           P_E_NCE
                                                                                               ____R__
                                                                                                    'S_INI
                                                                                                        __T_IA
                                                                                                            ___L
________________________________________________________________________________________________
________________
 DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26: REQUEST FOR MOENTARY SANCTIONS
________________________________________________________________________________________________
 IN THE AMOUNT OF $1365.00 AGAINST DEFENDANT WILLIAM K. SPENCER
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
01/27/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Shraddha Bharatia - notices@becket-lee.com, Carolyn A Dye (TR) - trustee@cadye.com, Jennifer H Wang -
 jwang@cookseylaw.com, Daniel King - dking@theattorneygroup.com,
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov


                                                                                       □ Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       □    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  01/27/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Honorable Sheri Bluebond - 255 E. Temple Street, Suite 1534 / Courtroom 1539, Los Angeles, CA 90012
 William K. Spencer - 2330 E Del Mar #111, Pasadena, CA 91107




                                                                                       □    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/27/2021         Shauna Wilcox
 Date                      Printed Name                                                         Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
